Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 2/4/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden as the inventions require similar searches and invention I independent claim includes the same limitations as invention II independent claim 17 (written as 18 but independent claim is 17 so examiner assumes that is the claim meant).  This is not found persuasive because as noted in the restriction requirement of the inventions do have different searches as shown with different classification and further the claimed limitations are different especially as regards to invention I independent claim 19 directed to a kit and neither claim 1 not 19 including the window of claim 17 (window is classified in different area).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17 and 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recites the limitation "the at least one secondary spacing member" in line 3.  There is insufficient antecedent basis for this limitation in the claim (previous recitation in claim 5 was a second spacing member, appears to be different spacing or stop member in claim 10).
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2008/0263958 to Edson (hereinafter Edson).
Regarding claim 1, the security panel system is shown in Edson in the embodiment of figures 1A-1C with a main body having a first rail (left 45), a second rail (right 45), a panel 40,41, and a locking mechanism (not shown but further taught in paragraph [0041]), the first rail having a first channel (45 is a slide channel so has a channel) and the second rail having a second channel (45 is a slide channel so has a channel), the panel 40,41 received by the first channel of the first rail and the second channel of the second rail, the panel 40,41 selectively movable between an opened position (figure 1A) and a closed position (figure 1C), and the locking mechanism configured to secure the panel in the closed position (paragraph [0041]), the main body configured to attach to a mounting surface (surface of door 10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edson.
Regarding claim 16, Edson teaches a locking mechanism in paragraph [0041] that can be “any number of means” and includes a description of two potential means.  Examiner takes Official Notice that the claimed locking mechanism (bolt body and grip means) is old and well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security panel system of Edson with the specific locking means with bolt body and grip engaging the rail because a variety of locking means were known in the art to be suitable for locking sliding panels and the substitution of one suitable locking means for another would not change the .

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edson in view of US patent 9097497 to Corsetti (hereinafter Corsetti).
Regarding claims 13 and 20, Edson does not show a back plate.  This is shown in Corsetti in the embodiment of figure 22 (with generic details form figures 7-21) where back plate 310a,b is configured to attach to mounting surface (surface of 312) and rails 140 are secured to the back plate 310a,b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security panel system of Edson with the back plate of Corsetti because back plates, or mounting members, were known to provide a secure mount for sliding panel systems.
Regarding claim 14, the back plate 310a,b has a first portion (left portion 310a), a second portion (left portion 310b), a first arm portion (right portion 310a), and a second arm portion (right portion 310b) in Corsetti.
Regarding claim 15, the panel 40,41 of Edson is formed of bullet-resistant material as taught in paragraphs [0030] and [0039] and, when provided with the back plate of Corsetti, the back plate would be made of similar material.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edson in view of US PG Pub 2015/0047236 to Hamel (hereinafter Hamel).
Regarding claims 2 and 5, Edson is silent as to the specific details of first and second rails 45.  Rails with a three part structure are shown in Hamel in figures 1-11 where rail 14 has inner member 22, spacing member 21, and outer member 22 defining a channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security 
Regarding claims 3 and 4, Edson teaches a locking mechanism in paragraph [0041] that can be “any number of means” and includes a description of two potential means.  The use of a locking mechanism engaging a gap in the rail spacing portion would be a design choice, i.e. it would be a known option of engaging rail and panel to prevent panel movement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security panel system of Edson, having the rail structure of Hamel, with the locking mechanism engaging a gap in the rail spacing because a rail gap or engagement space is an easy and simple way to engage a locking mechanism such as the clip described as one of the many locking options in Edson with the rail and thereby fix the panel to the rail in a closed position.
Regarding claim 6, the channels face each other in Edson.
Regarding claim 7, the panel 40,41 has first end (left end) and second end (right end) where the first end engages the first channel and the second end engages the second channel and, when provided with the rail structure of Hamel, the panel end would sliding engage the spacing or middle portion of the rail.  However, the panel of Edson slides vertically and as such sliding engages both rails not just one.  A horizontally sliding panel is shown in Hamel in figures 1-11 where panel 11 slides horizontally in rail 14 and thereby can be spaced apart from upper rail (i.e. weight is supported on lower rail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security panel system of Edson, having the rail structure of Hamel, with the horizontal sliding panel of Hamel because both horizontal and vertical sliding panels were known and horizontal sliding panels provide the known benefit of being supported on a lower rail and thereby limiting the chance of the panel falling open due to gravity (unlike a vertical sliding panel).

Regarding claim 10, Edson includes a secondary spacing or stop member 46 in the rails 45 limiting movement of the second end of the panel 40,41.
Regarding claim 11, the secondary spacing 46 in Edson limits opening movement, however, when provided with the rail structure and horizontal sliding of Hamel, a secondary spacing member would also be used to limit closing movement (i.e. horizontal sliding needs to be limited at both ends to prevent derailing of the panel) and thus the spacing would abut the second step (farthest end portion of panel in rail).
Regarding claim 12, the corners of the panel 40,41 are square in Edson, however the use of an indented corner would be design choice change in shape.  Edson teaches a locking mechanism in paragraph [0041] that can be “any number of means” and includes a description of two potential means.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security panel system of Edson, having the rail structure and horizontal sliding of Hamel, with an indented corner because and indented corner would provide an easily grippable corner to assist with installation of the panel into the rail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak